The record in this case discloses that the only question presented to and decided by the trial court was whether the statute relating to the dormancy of judgments applies to and is binding upon the state.
The trial court held that the judgment was dormant and that the state was bound by the statute.
On appeal the same single question is presented to us.
In paragraph 4 of the syllabus the majority opinion holds:
"The dormancy statute (12 Ohio St. 1941 § 735[12-735]) is procedural and judgments in favor of the state ordinarily become dormant if execution is not sued out as provided therein."
Thus the only question presented is decided contrary to the contentions of the plaintiff in error. This affirms the only judgment entered by the trial court. With so much of the opinion I agree. But the majority opinion goes beyond the single issue presented and upon an assumed state of facts adjudicates issues injected into the case by this court adversely to the defendant in error, without his having had his day in court.
I do not think we should exercise this power, even if we have it, and I therefore dissent.